                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
               v.                           )          1:09cr336-1
                                            )
SHAWN MICHAEL CLARK,                        )
                                            )
                       Defendant.           )

                         MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is Defendant Shawn Michael Clark’s motion

for compassionate release from incarceration pursuant to the First

Step Act of 2018.          (Doc. 81.)   The Government filed a response,

opposing release.         (Doc. 83.)    Clark filed a reply (Doc. 84) as

well as supplemental briefs.         (Docs. 82, 86.)          For the reasons set

forth below, Clark’s motion will be denied.

I.   BACKGROUND

     On December 10, 2010, Clark pleaded guilty to three counts of

trafficking for labor and services by force, fraud or coercion in

violation of 18 U.S.C. § 1590 and three counts of trafficking

minors    to   engage     in   commercial       sex   acts   by   force,   fraud   or

coercion, in violation of 18 U.S.C. § 1591.                   (Doc. 50.)     He was

sentenced to 360 months of imprisonment and 25 years of supervised

release.       (Id.)     His convictions and sentence were affirmed on

appeal.     United States v. Clark, 442 F. App’x 774, 775 (4th Cir.




         Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 1 of 24
2011) (per curiam).           Clark is presently detained at FMC Rochester

in Minnesota.      (Doc. 81 ¶ 1.)           He represents that, with good time

credit, he has a scheduled release date of July 11, 2035.                                 (Id.

¶ 2.)     At age 46, he has served 145 months, or just over 40%, of

his 360-month sentence.             (Id.)

     Clark’s presentence investigation report noted that as early

as 2006, when Clark had begun his offense conduct, he had been

diagnosed with congestive heart failure and type 2 diabetes-

uncontrolled,      which       led    to    a       series       of     hospital    emergency

department visits beginning December 2006.                             (Doc. 85 ¶ 103; Doc.

60 at 86-87.)      He also suffered from chronic asthma, as he had his

entire    life.       (Doc.    85    ¶ 103.)             Nevertheless,       despite     these

debilitating conditions, Clark persisted in his offense conduct.

     By     September    2019,       Bureau         of       Prisons    (“BOP”)    physicians

determined     that     Clark’s      congestive              heart     failure     had   become

severe, and Clark continued to suffer from a host of other medical

issues,     including      asthma,         type          2    diabetes,     and     “[s]evere

restrictive lung disease.”                 (Doc. 81-1 at 1.)                He was given a

“quite poor” prognosis and a high likelihood of dying within 18

months.    (Id. at 2.)        He was largely either bedridden or ambulatory

with an electric wheelchair.               (Id.; Doc. 81 ¶ 3.) 1




1
   Doctors noted, however, that Clark was still able to operate
independently as to his activities of daily living (“ADL”) and
instrumental activities of daily living (“IADL”). (Doc. 81-1 at 3.)

                                                2



         Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 2 of 24
       Clark filed a request for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), with the Warden of FMC Rochester in

Minnesota where he is housed.          The Warden approved the request and

forwarded it to the BOP Central Office for approval on September

11, 2019.     (Doc. 81-1 at 4.)        However, on November 19, 2019, the

BOP General Counsel denied the request.              (Id. at 5-6.)      Although

BOP agreed that Clark suffered from a terminal medical condition,

it determined that the “nature and circumstances of [his] offense,

his probation violations, and his disciplinary history . . . would

minimize the severity of his offense and pose a danger to the

community.”     (Id. at 6.)

       A BOP medical report from January 2020 notes that Clark’s

condition has worsened, giving him an “extremely poor prognosis”

and indicating that he is on a 24-hour infusion treatment and IV

heart medication to maintain his heart rhythm.               In addition to his

worsening condition, he has developed chronic kidney disease.

       Clark filed the present motion for compassionate release on

March 23, 2020.      (Doc. 81.)   He argues, through counsel, that his

terminal illness has placed him on an end-of-life trajectory and

that    he   meets   all   relevant     criteria     to   be    considered      for

compassionate release under 18 U.S.C. § 3582(c)(1)(A).                 According

to Clark, the Warden of FMC Rochester correctly allowed his request

for    compassionate   release    to    proceed,     while     BOP’s   denial    is

“callous” and “preposterous.”          (Id. ¶ 11.)    Clark also contends he

                                        3



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 3 of 24
is    particularly    vulnerable    to       the   ongoing   novel   coronavirus

(“COVID-19”) pandemic, thus providing further justification for

his compassionate release.           (Id. ¶¶ 13-14.)          If released, he

proposes to live with an ex-wife in Henderson, North Carolina.

(Doc. 82 ¶ 1.)      He reports that a probation officer in the Eastern

District of North Carolina visited his ex-wife and approved her

residence as a placement should he be released.               (Id. ¶ 2.)

       The Government opposes release.              It does not dispute that

Clark’s congestive heart failure constitutes a terminal condition

meeting the standard for early release, but it argues that the

sentencing     factors   that   a   court      must   consider   weigh   against

release.

II.    ANALYSIS

       A.    Standard of Review and Exhaustion

       “Federal law has long authorized courts to reduce sentences

of federal prisoners facing extraordinary health conditions,” but

prior to the passage of the First Step Act of 2018, district courts

could grant such reductions only upon a motion by the Director of

Bureau of Prisons under 18 U.S.C. § 3582(c)(1).               United States v.

Beck, 1:13-cr-186-6, 2019 WL 2716505, at *4 (M.D.N.C. June 28,

2019).      However, Congress amended § 3582(c)(1) when it passed the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194.                   Pertinent

here, the First Step Act added a provision to § 3582(c)(1) that

allows a defendant to bring a motion for compassionate release

                                         4



         Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 4 of 24
directly in a district court after either “the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18

U.S.C. § 3582(c)(1)(A).

     Once this exhaustion requirement is met, a defendant must

either (1) have “extraordinary and compelling reasons” for a

compassionate release, or (2) be at least 70 years old, have served

30 years in prison, and have the Director of Bureau of Prisons

determine that the defendant is not a danger to the public.             Id.

Additionally, a court, in considering a reduction in sentence

pursuant to § 3582(c)(1)(A), must consult the sentencing factors

set forth in 18 U.S.C. § 3553(a) and may grant the reduction only

if it is “consistent with [the] applicable policy statements”

issued by the United States Sentencing Commission.              Id.    This

includes United States Sentencing Guideline § 1B1.13.              Section

1B1.13 essentially reiterates the requirements of § 3582(c)(1)(A),

with the additional requirement that a defendant not be “a danger

to the safety of any other person or to the community.”          U.S.S.G.

§ 1B1.13(2);   see   also   Beck,   2019   WL   2716505,   at   *4.     The

application notes to § 1B1.13 provide examples of extraordinary

and compelling reasons to grant a compassionate release, including

when an inmate is suffering from a debilitating medical condition

                                    5



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 5 of 24
that has “substantially diminishe[d] the ability of the [inmate]

to provide self-care within the environment of a correctional

facility and from which he . . .is not expected to recover.”

U.S.S.G. § 1B1.13 application note 1(A)(ii).

     For over a year, the Sentencing Commission has lacked a quorum

and thus has not updated its policy statements on compassionate

release since the First Step Act was signed into law in December

2018. Beck, 2019 WL 2716505, at *5 n.7. Thus, the current phrasing

of § 1B1.13 addresses scenarios in which the BOP Director files a

motion for compassionate release, but not situations in which an

inmate files a similar motion under § 3582.                As such, § 1B1.13

provides helpful guidance when considering a motion filed by an

inmate,   but    “it    does    not   constrain   the    Court’s    independent

assessment   of       whether   ‘extraordinary    and    compelling   reasons’

warrant a sentence reduction under § 3582(c)(1)(A)(i).”                   Beck,

2019 WL 2716505, at *6.         Therefore, when considering the merits of

an inmate’s § 3582(c)(1)(A) motion for compassionate release, the

court must consider the § 3553(a) factors but is not limited by

the policy statements outlined in § 1B1.13.              See id.

     The Government concedes, and the court finds, that Clark has

exhausted       his     administrative        remedies    as   required      by

§ 3582(c)(1)(A) following BOP’s rejection of his request for a

reduction in sentence.           Furthermore, the court finds, as the

Government      also     concedes,     that    Clark’s    medical     condition

                                        6



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 6 of 24
constitutes an “extraordinary and compelling reason[]” to warrant

a reduction in sentence.             18 U.S.C. § 3582(c)(1)(A)(i).            The

application    notes   of    § 1B1.13       state   that   “extraordinary     and

compelling” circumstances exist when an inmate is suffering from

“a serious and advanced illness with an end of life trajectory.”

U.S.S.G. § 1B1.13, application note 1(A)(i).               Additionally, a BOP

program statement notes that a reduction in sentence consideration

“may be given to inmates who have been diagnosed with a terminal,

incurable disease and whose life expectancy is eighteen (18) months

or less, and/or has a disease or condition with an end-of-life

trajectory under 18 USC § 3582(d)(1).”                BOP Program Statement

5050.50, “Compassionate Release/Reduction in Sentence: Procedures

for Implementation of 18 U.S.C. §§ 3582 and 4205(g),” at 4 (Jan.

17, 2019). The BOP physicians’ September 2019 prognosis that Clark

had roughly 18 months to live, as well as their January 2020

update,    noting   that    his   condition    has   worsened   such   that    he

requires nearly constant medical attention, clearly puts Clark on

an “end-of-life” trajectory due to a terminal medical condition.

Thus, extraordinary and compelling circumstances exist to consider

Clark’s motion for compassionate release.

     B.     Consideration of the § 3553(a) Factors

     The    Government       notes     that     compassionate     release     is

discretionary and opposes Clark’s motion based on a consideration

of the § 3553(a) factors that this court is required to consider.

                                        7



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 7 of 24
(Doc.   83    at   9.)   The   Government    points     to    the    nature   and

circumstances of Clark’s offenses, in addition to his criminal

history      and   personal    characteristics,    as        weighing    against

compassionate release.        (Id. at 9-11.)   In the Government’s view,

Clark’s sentence –- 360 months –- was lenient and compassionate

release would minimize the severity of his offenses.                (Id. at 11.)

Clark largely sidesteps the Government’s arguments, acknowledging

simply that this was “a serious” and “dreadful case.”                (Doc. 84 at

1.)   But he contends that there is “every good reason to grant the

pending motion expeditiously, and truly no good reason not to.”

(Doc. 81 ¶ 11).

      Section 3553(a) requires a court to impose a sentence that is

“sufficient, but not greater than necessary” to comply with the

statutory purposes of sentencing.         18 U.S.C. § 3553(a).          The court

must consider --

      (1)    the nature and circumstances of the offense and the
             history and characteristics of the defendant;

      (2) the need for the sentence imposed –

             (A) to reflect the seriousness of the offense, to
             promote respect for the law, and to provide just
             punishment for the offense;

             (B) to afford      adequate    deterrence       to   criminal
             conduct;

             (C) to protect the public from further crimes of
             the defendant; and

             (D)   to  provide   the  defendant   with  needed
             educational or vocational training, medical care,

                                      8



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 8 of 24
            or other correctional            treatment   in    the   most
            effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentences and the sentencing range
      established for [the applicable offense category as set
      forth in the guidelines] . . . ;

      (5) any pertinent policy statement . . .                  by      the
      Sentencing Commission . . . ;

      (6) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been
      found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of
      the offense.

Id.    As detailed below, these factors weigh strongly against

Clark’s release.

      To   say   that   the   offense    conduct   was   “dreadful,”      is   an

understatement.       Callous, heinous, malevolent, malicious, indeed

evil, might be more accurate. According to the presentence report,

which the court adopted as findings of fact at sentencing, Clark

engaged in a calculated, persistent, and brutally-enforced sex-

trafficking scheme for his personal profit and perverse pleasure.

What’s more, he engaged in this conduct following a significant

criminal    history     and   while     on   probation   for    other    felony

convictions.      (Doc. 85 ¶¶ 74, 80.) 2           It would be a grievous




2
 Clark’s presentence report shows a lengthy history of criminal offenses
leading up the crimes here, including robbery with a handgun, felony
eluding arrest, and felony escape from state prison. (Doc. 85 ¶¶ 60-
87.)

                                        9



       Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 9 of 24
disservice to the administration of justice and to the victims to

gloss over the horrific facts of this case.

        Clark first recruited J.J., a 15-year-old, in 2006.          He told

her he was 21 years old, even though he was approximately 32.

(Doc. 85 ¶ 7.)     J.J. was doing well in high school and living with

her grandmother.      (Doc. 60 at 53.)        Clark groomed her with gifts

and plied her with alcohol, had sex with her four or five times,

and began prostituting her to other men.              (Doc. 85 ¶ 7.)        He

introduced her to marijuana and nitrous oxide and transported her

out of state on multiple occasions “for commercial sex acts.”

(Id.)    He posted her contact information on the website Craigslist

for sexual activity, which led to regular sex acts with men.              J.J.

estimated that she had “60 sexual encounters per week” while she

was with Clark.     (Id. ¶ 8.)     Clark also took her out of state more

than 20 times for prostitution.         (Doc. 60 at 56.)

        J.J.’s   mother,   after   becoming    concerned   about   her    minor

daughter’s welfare, eventually traced her daughter to a hotel where

Clark kept her.      When the mother knocked on the door of the hotel

room, Clark held a gun to J.J.’s head, cocked it, and told J.J. he

would shoot if she said anything, thus preventing her release.

(Doc. 85 ¶ 7.)

        Not only did Clark prostitute J.J., he involved her in schemes

to rob the men who came to pay for sexual favors.              During these

robberies, Clark would hold a gun on the victims while the women

                                      10



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 10 of 24
robbed them.     (Doc. 60 at 57-58.)            This led to J.J.’s conviction

on   several    robbery       charges    and    sentence      of   38-55   months    of

imprisonment.     (Doc. 85 ¶ 8.)         Clark prostituted J.J. until around

March 9, 2008.        (Id.)

       As a result of Clark’s offenses, J.J. became fearful of all

men and no longer wanted to be around people.                      (Id. ¶ 19.)      She

told probation officers that she wished Clark would have killed

her instead of forcing her to go through with his demands, and

that she had experienced sleep loss, depression, and repeated

flashbacks of the painful memories of her time with him such that

she sought out counseling and mental health treatment.                      (Id.)

       Clark met S.C., a 16-year-old female, in 2008.                      (Id. ¶ 9.)

He knew she was only 16, and thus a minor; by now he was 34 years

old.    (Id.)   At the time, she was a straight A student but taking

medication for depression.              (Doc. 60 at 13-14, 24-25.)           However,

Clark soon posted her picture on Craigslist without her knowledge,

plied her with Xanax, cocaine, and pills to keep her compliant,

and had men meet with her for sex at various motels, apartments,

and places he controlled.           (Id. at 13; Doc. 85 ¶ 9.)              She became

dependent on the drugs Clark provided and estimated that she had

between 50 and 70 sexual encounters with other men during the time

she was with Clark.          (Doc. 60 at 14; Doc. 85 ¶ 9.)

       Clark enforced his will on S.C. with deep cruelty.                    When she

talked   back    to    him    or   refused      to   follow    his   orders,     Clark

                                           11



       Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 11 of 24
physically assaulted her, “routinely us[ing] ‘drop cords’ and a

glass ashtray to beat her when the drugs wore off.”          (Doc 85 ¶ 9.)

The assaults were so severe that two required treatment at the

hospital.     (Id. ¶ 9.)    On one of those occasions, Clark beat her

with a tire iron, which cracked her ribs and dislocated her

shoulder.     (Id.)    On another occasion, she was vomiting blood.

(Doc. 60 at 15.)      Clark kicked her in the stomach and in the head,

causing black and blue bruises and a welt all over her back.             (Id.

at 17.)     S.C. tried to leave Clark and returned to her aunt’s

house.     But Clark confronted her there, threatening her aunt and

her aunt’s children.       (Doc. 85 ¶ 9.)   Clark threatened to blow up

her aunt’s car if she ever got in it, and S.C. was aware that he

kept firearms in his car.       (Doc. 60 at 18-19.)      Clark also found

her when she tried to run away to her grandparents.           (Id. at 20.)

S.C. determined that if she left, he would kill her.            (Id.)     Out

of fear for herself and her family, she returned to work for Clark.

(Doc. 85 ¶ 9.)

       Clark met C.T., another 16-year-old female, in February 2008.

He initially took photos of her, some nude, after giving her money

and marijuana. (Doc. 60 at 39.) He gave her ecstasy and marijuana,

a place to live, offered her more money, and became involved with

her.     (Doc. 85 ¶ 10.)    He performed oral sex on her and took nude

pictures of her to post to Craigslist as an advertisement for his

prostitution ring. (Id.) While she participated in Clark’s scheme

                                     12



       Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 12 of 24
for less than one month, she had multiple sexual encounters with

at least four men known to Clark.          (Id.) 3

        In March 2008, C.T. ran away to Richmond, Virginia, with S.B.,

Clark’s “main girl.”       (Id.)   In retaliation, Clark assaulted C.T.

by hitting her in the head with the butt of a gun that looked like

an AK-47 so hard that her family took her to the hospital for

treatment.     (Id.) 4   At the time of sentencing, C.T. still had a

permanent scar and a lazy eye as a result.           (Id.; Doc. 60 at 46-

47.)    In his effort to find her, Clark went with a gun to the home

of C.T.’s mother, threatening to “shoot up everything.”             (Doc. 60

at 45.)     He further pursued C.T. to her cousin’s house and put a

gun to her nephews and niece to force them inside to look for C.T.

(Id.)

        S.B. met Clark when she was 17 years old and in and out of

group homes.      (Doc. 85 ¶ 58.)     Clark offered her a place to stay

but quickly got her involved in his prostitution ring.               As with

the others, he beat her, causing a “busted nose,” black eyes,

“busted lips,” and bruises.        (Doc. 60 at 30.)      He punched her in

the chest and threatened her with a 9 mm handgun.           (Id. at 30-31.)


3 On one occasion, Clark involved her in a scheme where he busted into
a room with a shotgun where a nude customer had paid for sex but had not
yet engaged with Clark’s prostitute, scaring off the customer. (Doc.
60 at 40-41.) At the time of sentencing, C.T. was serving a sentence
for prostitution-based robbery, to which Clark had introduced her. (Id.
at 42.)
4 At sentencing, C.T. described it as a “sawed-off shotgun, a rifle-type
gun.” (Doc. 60 at 46.)

                                      13



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 13 of 24
S.B. sold the gun because he had threatened to kill her.                   (Id. at

31.)    She, too, tried to leave many times, only to have Clark find

her.     S.B. estimated she was beaten over 40 times with his fists

and a drop cord.        (Doc. 85 ¶ 58.)       Other witnesses interviewed by

the probation office indicated that S.B. was beaten with a beer

bottle    and   brass    knuckles.     (Id.)        J.J.    testified    that   she

witnessed Clark beat S.B. and saw him beat C.T. with the butt of

the rifle until she was bloody.             (Doc. 60 at 55-56.)      At the time

of sentencing and as a result of her experience, S.B. was taking

medication for depression and sleep.             (Id. at 28-35.)

       On July 7, 2008, law enforcement officers located Clark in a

hotel room with others with marijuana, firearms, and ammunition

after     having   received     an     anonymous      tip    about      narcotics,

prostitution, and firearm activity in the hotel.                (Doc. 85 ¶ 11.)

Clark initially identified himself using the Virginia driver’s

license of one of the male customers he had robbed who came for

sex with one of Clark’s women.              (Id.)    Also present was a male

middle school teacher whom Clark had hired to serve as a driver

for his prostitution ring.          (Id.)    An underage female recruited by

Clark was also arrested, but she refused to cooperate with the

police.      (Id. ¶ 12.)       Law enforcement seized an Airsoft gun

resembling an AK-47, a .45 caliber handgun, 19 rounds of .380

ammunition, a laptop computer, and lists of Craigslist account

names and passwords.        (Id.)

                                       14



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 14 of 24
     Clark    was   charged   in   state   court   with   misdemeanor   drug

offenses as well as felony possession of a firearm, but he was

released on bond.     (Id. ¶ 13.)

     Within twelve days, on July 19, Clark was back pursuing his

sex trafficking activities.         After undercover police arranged a

commercial sex act by searching for a phone number associated with

Clark, he was arrested again near where the sex act was to have

taken place.    (Id. ¶ 17.)    Clark was driving a car with one of the

women involved; a victim, S.C., was 16 years old.           (Id. ¶ 15.)   A

computer seized from Clark contained nude images of underaged

females.     (Id. ¶ 17.)    After being advised of his Miranda rights,

Clark admitted that he used Craigslist for prostituting multiple

girls to make money.       (Id.)

     With these facts in mind, it should come as no surprise that

the court is concerned with the need for the sentence to reflect

the seriousness of the offenses, to provide just punishment, and

to afford adequate deterrence to criminal conduct.               18 U.S.C.

§ 3553(a)(2)(A), (B).       These factors weigh heavily against Clark.

The seriousness of the offenses is made plain by the mere rendition

of the offense conduct and the recommended Guideline range for

imprisonment of 360 months to life.           (Doc. 85 ¶ 118.)     So far,

Clark has served just over 40% of a low-end sentence and is not

scheduled to be released until 2035.           Release now, despite his

medical conditions, would not reflect the gravity of his offenses.

                                     15



     Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 15 of 24
Indeed, Clark cites no case in which a defendant who committed a

violent offense or a sexual crime involving a minor was released

pursuant to § 3582(c)(1)(A) before serving at least half of the

sentence imposed.        Moreover, as noted above, Clark’s criminal

conduct    was   persistent,     undeterred     by    his      then-probationary

status, subsequent arrest on state charges, and posting of bail,

and his violence was deeply disturbing and unrelenting.

     In    considering    whether    it    would     be    “just”    to     continue

incarceration given Clark’s current medical condition, two points

are worth noting.        First, the offense conduct alone warrants a

strong    punishment.      Second,    it   is   not       as   if   Clark    had   no

forewarning; unlike many other applications for early release,

Clark knew he had congestive heart failure, asthma, and diabetes

before he committed the instant offenses.                  His conditions were

serious then; they led to intermittent hospital visits as early as

2006.    Yet, Clark chose to engage in the extensive offense conduct

for nearly two years.

     Without addressing the severity of his offense conduct, Clark

argues that his release would not pose a public threat because he

does not “have any interest whatever in criminal activity” as he

is dying and, although “[t]here was violence in his past . . . he

is certainly incapable of it now.”            (Doc. 84 at 1-2.)             Both the

need for deterrence and protection of the public are implicated by

this statement.     See 18 U.S.C. § 3553(a)(2)(B) and (C).                The court

                                      16



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 16 of 24
accepts that the likelihood that Clark would return to his sex

trafficking is relatively low insofar as he is weak and largely

wheelchair-bound.      But to be sure, he has “presented no post-

sentencing mitigation evidence” to rebut the facts demonstrating

his propensity for violence and manipulation of underaged women.

United States v. Webster, No. 3:91CR138 (DJN), 2020 WL 618828, at

*6 (E.D. Va. Feb. 10, 2020).          It is also notable that nowhere in

the multiple filings in support of his motion (Docs. 81, 82, 84,

and 86) does he express remorse for his actions or for the

permanent scars -– both emotional and physical –- he has inflicted

on his victims. 5     Even if Clark will be deterred from further

criminal activity, the court considers general deterrence, which

weighs against release at this stage.

      Wholly apart from these reasons, Clark’s release plan fails

to pass muster.     Through counsel, he represents that he plans to

live with an ex-wife in Roxboro, North Carolina.           (Doc. 82 ¶ 7.)

According to the presentence report, he married this ex-wife in

2001 and the marriage was annulled that same year.         (Doc. 85 ¶ 97.)

It is not clear that she would be a suitable third-party host.

She   has   a   “lengthy   criminal    record”   for   “mostly   fraud-type

offenses” and at the time of Clark’s sentencing was serving a



5
  The Government has been unable to locate or contact the victims of
Clark’s crimes to provide their views regarding Clark’s motion. (Doc.
83 at 10 n.3.)


                                      17



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 17 of 24
sentence in the North Carolina Department of Corrections for felony

obtaining property by false pretenses and a probation violation.

(Id.)     There is also no evidence that Clark has maintained close

relations with her to support the inference that she is aware of

and committed to the work necessary to support him in his declining

health.     While Clark had two children with her, he saw them only

“a couple times a month” before his arrest, perhaps attributable

to the fact that he had eleven other children with seven other

women, including one woman who worked for him as a prostitute.

(Doc. 85 ¶¶ 97-99.)      He subsequently married one of these women in

2007, even though he continued to engage in the underlying offense

conduct in this case, and had two children with her.            (Id. ¶ 99.)6

     In addition, though Clark’s motion represents that his ex-

wife lives in a residence in Roxboro, the probation office reports

that she has since moved into a two-bedroom, one-bathroom residence

in Henderson, North Carolina that she shares with a female friend

and, approximately three days a week, that woman’s toddler-aged

granddaughter.      This presents significant concerns.        Should Clark

be released, he would have to register as a sex offender and would

be living in a home with a minor child.           (Doc. 50 at 4.)         It is

also far from clear where Clark would reside within the residence

given his significant medical needs and the fact that both bedrooms


6 Because he is not proposing to live with this woman as part of his
release plan, it appears that this marriage is no longer viable.

                                      18



        Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 18 of 24
are currently occupied.       More concerning, Clark’s ex-wife told

probation   officers   she   was   unaware   of   the   extent   of   Clark’s

convictions.     In addition, because both she and the friend work

full-time, no one else would be present at the residence during

her working hours, leaving Clark unsupervised and unattended.

     Clark cites several compassionate release cases he contends

are similar. 7   (Doc. 81 at 4.)    However, he fails to address, much

less explain, how the facts of those cases support his motion.             In

fact, the cases are readily distinguishable, principally because

they largely involve non-violent offenders.             In contrast, Clark



7 See United States v. Gray, 416 F. Supp. 3d 784, 786 (S.D. Ind. 2019)
(defendant found guilty of conspiracy to possess with intent to
distribute methamphetamine); Beck, 2019 WL 2716505, at *1 (defendant
pled guilty to conspiracy to distribute methamphetamine and had received
insufficient medical attention for her rapidly spreading cancer); United
States v. Peterson, No. 7:12-cr-15-1BO, 2019 U.S. Dist. LEXIS 93480, at
*1-2 (E.D.N.C. June 4, 2019) (80-year-old wheelchair-bound defendant
convicted of possession with intent to distribute cocaine base and
discharge of a firearm in furtherance of a drug trafficking offense);
United States v. Bakowski, No. 8:09-cr-491-T-33, slip op. at 1 (M.D.
Fla. May 21, 2019) (defendant convicted of making a false statement to
a financial institution); United States v. McGraw, No. 2:02-cr-00018,
2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019) (defendant found guilty
for conspiracy to possess with intent to distribute methamphetamine and
had served 17 years); United States v. Leggitt, No. 4:12-cr-306-06, slip
op. at 1 (E.D. Ark. May 6, 2019) (defendant convicted of conspiracy to
distribute methamphetamine); United States v. Adams, No. 4:09-cr-115-O,
(N.D. Tex. May 3, 2019); United States v. Brittner, No. 9:16-cr-00015,
2019 U.S. Dist. LEXIS 73653, at *1 (D. Mont. May 1, 2019) (defendant
pleaded guilty to distribution of methamphetamine); United States v.
Garcia, No. 2:11-cr-00935-R-6, slip op. at 3 (C.D. Cal. Mar. 22, 2019)
(defendant had served over half of his prison term for a “felony drug
offense”); United States v. Evans, No. 4:15-CR-15-2 (S.D. Tex. March.
13, 2019). A number of these decisions are unpublished. Clark, however,
failed to provide copies of them as required by this court’s Local Rules.
See L.R. 7.2(c).     Although the court is therefore not required to
consider them, it nevertheless has located and read the cases in
considering Clark’s motion.

                                    19



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 19 of 24
exploited vulnerable girls, many underage, plied them with drugs,

and violently threatened and assaulted them regularly to ensure

compliance.        Cf. United States v. Chambliss, 948 F.3d 691, 693-94

(5th   Cir.       2020)   (affirming     a    district      court’s     denial     of    a

compassionate release motion of a defendant who had been sentenced

to 30 years imprisonment for trafficking methamphetamine and had

a criminal history that demonstrated a clear disregard for the

rule of law); United States v. Hahn, Case No. 08-95, 2020 WL

980185, at *3 (D. Minn. Feb. 28, 2020) (denying compassionate

release motion of a defendant whose offense conduct “involved the

rape     of   a    12-year-old    girl”        and    the      production     of   child

pornography);        Webster,     2020       WL      618828,     at   *6-7     (denying

compassionate release motion of defendant who had killed his

paramour in cold-blood); United States v. Gotti, 02 CR 743-07 (CM),

2020   WL     497987,     at   *2-3   (S.D.N.Y.        Jan.     15,   2020)    (denying

compassionate release motion in the alternative because defendant

had been the “Acting Boss of the Gambino Crime Family” and had

directed the murder of a former mob member).

       The gravity of Clark’s health situation is not lost on the

court.      But balancing all the § 3553(a) factors, the court in its

discretion concludes that Clark has failed to demonstrate that

they weigh in favor of his request for compassionate release.                           At

the very time he was busy committing his heinous crimes -- a period

of well over a year and a half -- and while he was suffering from

                                          20



       Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 20 of 24
the very ailments he now cites as the cause of his declining

health, Clark nevertheless persisted in violently and brutally

trafficking in forced labor and committing sex crimes with minors

without any remorse or compassion for his victims.                Early release

under these conditions is not warranted.

     C.      COVID-19

     Clark    further   argues     that    the    ongoing   COVID-19    pandemic

supports     his   compassionate    release,       since    his   deteriorating

medical condition makes him particularly vulnerable to the virus.

Indeed,    “the    COVID-19   outbreak     is    unprecedented    and    poses   a

heightened risk to those in this nation’s prisons and jails.”

United States v. Carver, No. 4:19-cr-06044-SMJ, 2020 WL 1604968,

at *1 (E.D. Wash. Apr. 1, 2020).            With that risk in mind, “the

Attorney General has directed the Bureau of Prisons, when assessing

compassionate release applications, to prioritize the transfer of

incarcerated inmates to home confinement ‘where appropriate’ to

decrease the risks to their health.” 8             United States v. Resnick,

14 CR 810 (CM), 2020 WL 1651508, at *5 (S.D.N.Y. Apr. 2, 2020)

(quoting   Memorandum    for   Director      of    Bureau   Prisons     from   the



8
  Clark also relies upon another memorandum from the Attorney General to
BOP regarding the release of prisoners due to COVID-19. (Doc. 86-2.)
However, the memorandum is explicitly addressed to federal facilities
that are currently “experiencing significant levels of [COVID-19]
infection.” (Id. at 1.) The memorandum identifies these institutions
“and other similarly situated BOP facilities,” but FMC Rochester, where
Clark is housed, is not one of them. (Id.) Thus, the memorandum does
not support Clark’s argument.

                                      21



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 21 of 24
Attorney     General,   Prioritization     of      Home   Confinement   As

Appropriate in Response to COVID-19 Pandemic (March 26, 2020),

accessed      at    https://www.justice.gov/file/1262731/download).

Although “it is prudent to consider the factors that the Attorney

General finds to be important,” the memo “has no binding force on

the Judiciary.”      Id.     Many of the factors identified by the

Attorney General are similar to the factors in 18 U.S.C. § 3553(a)

and U.S.S.G. § 1B1.13 that the court has already considered here.

      Although the Attorney General has encouraged BOP to move

vulnerable    inmates   to   home   confinement,    and   Clark’s   medical

conditions likely make him more vulnerable to COVID-19 should he

contract it, those facts do not persuade the court that his motion

should be granted at this time.      For one, Clark overlooks that the

Attorney General has emphasized that, when BOP considers moving an

inmate to home confinement, the inmate’s crime of conviction should

be taken into consideration, and further notes that an inmate who

has committed a sex offense “should weigh more heavily against

consideration for home detention.”         Memorandum for Director of

Bureau Prisons from the Attorney General, Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic (March

26,                 2020),                   accessed                    at

https://www.justice.gov/file/1262731/download.            Clark would fall

under this category.



                                     22



      Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 22 of 24
       Furthermore, as the Government emphasizes, as of this time

FMC Rochester has not reported a single case of COVID-19, and BOP

has taken many steps to protect its staff and inmates from the

virus.        For example, all incoming inmates and BOP staff are

screened for COVID-19 symptoms –- asymptomatic inmates who are at

risk of exposure will be quarantined for 14 days.                     (Doc. 83 at

12.)    Only essential service contractors are allowed to enter BOP

facilities, and they are subject to the same screening procedures

as incoming BOP inmates and staff.             (Id.)    All social and legal

visits have been suspended to limit exposure to the virus (id. at

12-13) and, as of April 1, inmates in all BOP facilities have been

secured in their assigned quarters for 14 days to decrease the

spread of COVID-19.       (Id. at 13).

       The premise of Clark’s motion is that he would be better

protected from the COVID-19 virus at his ex-wife’s residence than

within the confines of the BOP.             But this is far from clear, and

perhaps not even likely. The probation office reports that Clark’s

ex-wife is employed in the health care field, which indicates that

she    will    be   exposed   daily   to    others   outside    the    residence.

Moreover, there are two other residents of the proposed placement,

including a youth who will be in and out of the residence three

days or so per week.          This presents a significant health risk to

Clark during this period of social distancing.                 In contrast, the

BOP has adopted several rigid rules to protect Clark from exposure

                                       23



       Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 23 of 24
to the virus.     The situation is no doubt fluid.     Therefore, while

Clark’s motion on this ground is denied, it is denied without

prejudice to his renewing it should there be an outbreak in a BOP

facility where he is housed that poses a particularized threat to

his health.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Clark’s motion for compassionate

release (Doc. 81) is DENIED without prejudice.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

April 15, 2020




                                   24



     Case 1:09-cr-00336-TDS Document 87 Filed 04/15/20 Page 24 of 24
